Citation Nr: 0723461	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  99-11 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation benefits for left eye blindness 
pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served from November 1939 to February 1946.  He 
is a survivor of the December 7, 1941 attack on Pearl Harbor.

This appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO) that, in pertinent part, denied 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for blindness of the left eye.  In November 
2001, the Board remanded the case to the RO for additional 
evidentiary development.  

A June 2005 Board decision denied the veteran's claim of 
entitlement to compensation for left eye blindness under the 
provisions of 38 U.S.C.A. § 1151.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court), which granted a joint motion for remand in October 
2006.  The stated reasons in the September 2006 Joint Motion 
for Remand pertinent to the instant adjudication were that VA 
had erred in its duty to assist by failing to obtain medical 
opinion evidence sufficient to properly decide the merits of 
the claim.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

The September 2006 Joint Motion for Remand stated that VA had 
erred in two specific ways in its duty to assist the veteran.  
First, VA should have secured a medical opinion as to whether 
VA treatment records prior to February 1997, when the 
appellant was diagnosed as having a left carotid artery 
occlusion, demonstrate any signs or symptoms referable to the 
left carotid artery occlusion.  Second, VA should have 
procured an opinion as to any relationship between a carotid 
artery occlusion and the veteran's August 1996 complaints of 
blurry and hazy vision, lasting five to six hours, and a 
notation by the treatment provider showing a "suspicious 
defect."  On remand, the veteran's claims file is to be 
reviewed by a VA examiner in order to answer these questions 
to determine VA's role, if any, in the appellant's left eye 
blindness, which resulted from the left carotid artery 
occlusion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the veteran's all 
four of the claims folders reviewed by a 
board certified ophthalmologist.  
Thereafter the examiner is to offer 
opinions addressing these questions:

Is the veteran's left eye blindness due 
to occlusion of the left carotid artery?

Do VA treatment records prior to February 
1997, when the appellant was diagnosed as 
having a left carotid occlusion, 
demonstrate any signs or symptoms 
referable to the left carotid occlusion?  
If so, please discuss in detail and note 
whether such signs or symptoms were early 
manifestations indicative of the 
disability which caused the veteran's 
left eye blindness.

Is it at least as likely as not that 
there was a failure by VA due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault to undertake specific 
evaluation of any eye and/or carotid 
artery findings or symptoms prior to 
March 1997, or to refer the veteran for 
specific evaluation of suspicious 
symptomatology which may have led to an 
earlier detection of the left carotid 
artery occlusion and any resulting left 
eye blindness?  In this regard, the 
examiner's attention is directed to an 
August 1996 report located in volume one 
of the claims file, and to page three of 
the Joint Motion for Remand, the latter 
being located in volume four. 

Was the veteran's left eye blindness an 
event not reasonably foreseeable?

A complete rationale must be provided for 
any opinion offered.

2.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2006).

3.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make any determination based 
on the laws and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

